PER CURIAM:
It has come to the attention of the court that there is an error in the body of the above opinion. At 561 S.W.2d l. c. 115, the opinion contains the following statement:
“Thus, venue in both cases before us is proper.”
This statement is erroneous. It is not what was intended. The statement was intended to read as follows:
“Thus, venue in one of the cases before us is proper, but not in the other.”
The statement as intended is, of course, consistent with the reasoning and analysis used in the opinion respecting venue in suits against corporations. It also is consistent with the result of the case which made the provisional rule of prohibition absolute in one case (Webb) and quashed the provisional rule in prohibition in the other (Noran-da).
The above and foregoing opinion is therefore modified on the court’s own motion by correcting the sentence appearing at 561 S.W.2d 1. c. 115 as set forth herein.
All of the judges concur.